DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on December 1, 2021, the objections of claims 1-25 as stated in the Quayle Action mailed on October 5, 2021 have been withdrawn.

Reason for Allowance
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 19 recite second metal traces on the first dielectric layer, wherein the second metal traces extend along a second direction that is perpendicular to the first direction; third metal traces on a second dielectric layer, wherein the third metal traces extend along the first direction; wherein the trench has a depth defined from a top surface of the first metal trace to a top surface of a third metal trace of the third metal traces; and wherein the trench of the ferroelectric capacitor has a rectangular cylinder shape.
Claim 10 recites disposing second metal traces on the first dielectric layer, wherein the second metal traces extend along a second direction that is perpendicular 
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-9, 11-18 and 20-25 variously depend from claim 1, 10 or 19, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        December 27, 2021